Exhibit 10.2

 

Execution Copy

 

FIRST AMENDMENT TO LEASE AGREEMENT

 

THIS FIRST AMENDMENT TO LEASE AGREEMENT (“Agreement”) made and entered into this
1st day of June, 2018, by and between UP 64 SIDNEY STREET, LLC, a Delaware
limited liability company (“Landlord”); and VOYAGER THERAPEUTICS, INC., a
Delaware corporation (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant entered into a Lease dated December 23, 2015, (the
“Lease”) for space located on the fifth (5th) floor of the Building consisting
of 26,148 rentable square feet of Premises (as defined in the Lease) located at
64 Sidney Street, Cambridge, Massachusetts; and

 

WHEREAS, the initial Term of the Lease expires by its terms on December 31, 2024
and the parties desire to extend the initial Term; and;

 

WHEREAS, Landlord and Tenant desire and agree to amend and to otherwise modify
the Lease as set forth below.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and legal sufficiency of which are hereby mutually acknowledged, Landlord and
Tenant hereby agree that the Lease shall be modified and amended as follows:

 

1.             Defined Terms.  Capitalized terms used in this Agreement which
are not defined herein shall have the meanings ascribed thereto in the Lease.

 

2.             Extension of Term.  Notwithstanding anything to the contrary in
the Lease, the original Term of the Lease shall be and is hereby extended from
January 1, 2025 through November 30, 2026 (the “Extended Term”).  For the
avoidance of doubt, Tenant’s rights under Section 2.6 of the Lease shall remain
unaffected.

 

3.             Rents Payable.  During the Extended Term, Annual Fixed Rent for
the Premises from January 1, 2025 through November 15, 2025 shall be $99.11 per
rentable square foot and for the period from November 16, 2025 through
November 30, 2026 shall be $102.08 per rentable square foot.

 

4.             Protection of Landlord’s REIT Status.  There is hereby added to
the Lease the following additional provision as new Section 11.17:

 

“Section 11.17 - Protection of REIT Status.  In the event that Landlord
determines that any of the financial obligations of Tenant to Landlord as set
forth in this Lease

 

--------------------------------------------------------------------------------


 

might (a) fail to qualify as “rents from real property” within the meaning of
Section 856(d) of the Internal Revenue Code of 1986, as amended (the “Code”), or
(b) otherwise jeopardize the status of any of Landlord’s affiliates, including
Forest City Realty Trust, Inc. as a “real estate investment trust” (“REIT”)
within the meaning of Section 856 of the Code, then, at Landlord’s option,
Landlord may, in its sole discretion, assign any of its rights and obligations
under this Lease to a designee chosen by Landlord for such purpose (which, in
each case, shall be an affiliate of Landlord), or cause one or more such
designees (which, in each case, shall be an affiliate of Landlord) to perform
such activities to the extent required to maintain such status as a REIT.  No
election, assignment or other action by Landlord hereunder will relieve Landlord
of or from its liability for obligations to Tenant under this Lease following
any such assignment.”

 

5.             Counterparts.  This Agreement may be executed in any number of
multiple counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument.

 

6.             Ratification of Lease.  Except as expressly supplemented, amended
or modified by this Agreement, the Lease is hereby ratified and confirmed in all
respects, and shall continue in full force and effect.  In the event of any
inconsistency between the terms of this Agreement and the Lease, the terms of
this Agreement shall control.

 

7.             Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto, their respective successors and
assigns.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first written above:

 

 

LANDLORD:

 

UP 64 SIDNEY STREET, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Michael Farley

 

 

Michael Farley, Vice President

 

2

--------------------------------------------------------------------------------


 

 

TENANT:

 

VOYAGER THERAPEUTICS, INC., a Delaware corporation

 

 

 

 

 

 

By:

/s/ Steven M. Paul

 

 

Steven M. Paul, its President & CEO

 

 

 

 

 

 

And:

/s/ Jane Henderson

 

 

Jane Henderson, its CFO & SVP, Corporate Development

 

3

--------------------------------------------------------------------------------